Citation Nr: 0723414	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1996, for the grant of service connection for 
spondylolisthesis of the lumbosacral spine with herniated 
disc L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2003, which denied an earlier effective date for the 
award of service connection for the veteran's lumbosacral 
spine disability.  A notice of disagreement was received in 
January 2004, but a subsequent statement from the veteran was 
erroneously construed as a withdrawal of that appeal, 
resulting in delay of appellate development.  A statement of 
the case was issued in January 2006, and the veteran 
perfected the appeal in February 2006.  In May 2006, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).


FINDING OF FACT

The earliest VA compensation claim of record is the claim 
received on December 30, 1996, and the RO subsequently 
granted service connection for spondylolisthesis of the 
lumbosacral spine with herniated disc L4-5, effective that 
date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 30, 
1996, for the grant of service connection for 
spondylolisthesis of the lumbosacral spine with herniated 
disc L4-5 have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In February 2005, the veteran 
was sent a letter, purporting to notify him of the 
information and evidence needed to substantiate a claim for 
an earlier effective date, and of his/her and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, this letter erroneously 
informed him that to establish entitlement to an earlier 
effective date, he would need evidence showing the presence 
of the disability at an earlier date, whereas, as discussed 
below, the existence of an earlier claim was required.  
Nevertheless, the May 2005 rating decision correctly informed 
him that his claim was denied because the file did not show a 
claim for compensation prior to December 1996, and subsequent 
written statements and hearing testimony demonstrate that the 
veteran had actual knowledge of the requirement of a prior 
claim.  In a March 2006 letter, he was informed of the 
evidence needed to substantiate a claim for an earlier 
effective date, of his/her and VA's respective duties for 
obtaining evidence, and that he should provide any relevant 
evidence in his possession.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Moreover, the relevant facts are not in dispute, i.e., there 
is no compensation claim of record prior to December 1996.  
The decision rests on the interpretation of the law, and the 
VCAA is inapplicable in such cases.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Thus, the timing defect in the notice was 
harmless error.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  An examination is not necessary in connection 
with the earlier effective date claim, because the question 
at issue is whether a claim for service connection was 
received prior to December 1996.  The veteran and his 
representative have both stated that they have made numerous 
attempts to obtain the record of a prior claim, without 
success.  In a written statement dated in January 2006, the 
veteran's prior representative provided a list of the 
numerous attempts made from May 1998 to January 2002 to 
locate a prior claim.  In May 2006, the RO asked the Salt 
Lake City VAMC to review all records on file pertaining to 
the veteran to see if there was an application filed in 1976-
1977.  A response was received from that facility in July 
2006, which informed the RO that there were no records 
pertaining to the veteran at that facility, or at the federal 
records center.  Although a supplemental statement of the 
case was not provided after this response, the evidence did 
not provide any basis for a revision of the prior decision, 
as it simply further confirmed that no prior claim was of 
record.  Additional VA medical records need not be obtained, 
because medical records cannot constitute an informal claim 
unless service connection has previously been established.  
38 C.F.R. § 3.157(b), (c) (2006); MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006).  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Date

Service connection for a lumbosacral spine disability was 
granted by a January 1998 rating decision, effective December 
30, 1996.  The veteran contends that he is entitled to an 
earlier effective date for his award of service connection 
for the lumbosacral spine disability.  Specifically, he 
contends that the effective date should be based on a claim 
that he states he filed during 1976.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

At the outset, it must be emphasized that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  A claim or an application is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 
(1999).  Service medical records show back problems in 
service, he testified that his back problems continued after 
service, and he submitted medical evidence indicating his 
back problems persisted after his discharge.  Nevertheless, 
there is no provision in the law for awarding an earlier 
effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).  

The veteran essentially contends that while he was receiving 
dental treatment at the Salt Lake City VA Medical Center 
(VAMC) in about 1976, he was approached by an individual who 
had a file, which he stated was the veteran's claims file, 
and he told the veteran that he was filing a service 
connection claim on his behalf.  The veteran states that he 
signed 3 blank claims forms.  The veteran said that he never 
heard from VA, but did not know how the system worked, and 
assumed this was normal.  He states that he was also living 
on a remote farm at that time, and did not always receive all 
of his mail.  Also, he said that he did not view himself as 
"disabled" at that time, as he thought of that term in 
connection with serious combat injuries.  He feels that it 
was not his fault that the claim was lost, and, therefore, he 
should not be penalized.  

At his hearing before the undersigned, the veteran's 
representative also testified as to his recollections that at 
the time the veteran was discharged from service, there were 
often problems with veterans discharged from the military at 
Fort Lewis (the veteran's point of discharge) who thought 
they had filed claims at discharge, but the claims were not 
properly processed.  In addition, the veteran and his 
representative referred to an earlier hearing of the veteran, 
where the Decision Review Officer stated, off the record, 
that back in the 1970's, there was a program where there were 
RO representatives located at VA hospitals, but that this 
program was discontinued in large part because they kept 
losing paperwork.  

However, the veteran's claims file does not contain any 
evidence of a compensation claim filed prior to December 
1996.  The claims file shows that in November 1976, the 
veteran filed a claim for educational assistance and from 
that time until July 1984, correspondence and other evidence 
was generated in connection with the veteran's educational 
assistance; there is no indication of a contemporaneous claim 
for compensation.  In August 1977, he submitted a Declaration 
of Marital Status, but this was received on the same day as 
other information pertaining to his educational assistance, 
including an enrollment certificate.  In October 1980, he was 
sent a letter from VA, which was noted to be in connection 
with his claim for benefits; the "benefits" were not 
specified.  He was told to complete a Declaration of Marital 
Status form, and such form was received in October 1980.  
However, again, he was in receipt of educational assistance 
at that time, and later that month, he was informed that his 
educational allowance had been changed because he had 
established entitlement to additional allowance for his 
spouse and children.  In July 1981, his claims file was 
transferred from the Salt Lake City RO to the Fort Harrison 
RO as the veteran had relocated to Montana.    

The first VA compensation claim of record was received 
December 30, 1996.  On this form, prominently displayed on 
the first page, was the question, "Have you previously filed 
a claim for any benefit with VA?"  Several programs were 
listed on the form for applicants to check, but the box 
marked "disability compensation or pension" was left blank, 
while the box marked "veterans educational assistance" was 
checked.  The veteran states that he did not fill out the 
form himself.  However, he signed the form, and he has not 
indicated he was mentally or physically incapable of reading 
or understanding the claims form.  

In a March 1997 statement in support of his service 
connection claim, the veteran said that he had injured his 
back in service, and had had problems with his back since 
that time.  He explained:  "However due to my feeling that I 
'wasn't wounded in action' I have delayed this claim."  He 
went on to describe the problems he was having with his back.  

In October 1997, he said his back condition had worsened 
since he had filed his service-connected disability claim in 
December 1996.

In a January 1998 rating decision, service connection for a 
lumbosacral spine disability was granted, with a 40 percent 
rating assigned, effective December 30, 1996.  In March 1998, 
he disagreed with the 40 percent rating, but not the 
effective date.

In May 1998, the veteran requested a copy of his claims file, 
"to include copy of original compensation claim filed in 
1977."  In September 1998, he was informed that he was being 
provided copies of his claim and service medical records.  

In a December 1998 rating decision, the veteran was granted a 
60 percent rating for his lumbosacral disability, effective 
December 30, 1996.  In the rating decision, a copy of which 
was provided to the veteran, it was noted that the 
"evaluation of lumbosacral spine disability is increased to 
60 percent disabling effective December 30, 1996, the 
original date of claim for service connection ..."

Thus, the first mention of a possible earlier claim was in 
May 1998.  However, no earlier claim is of record.  Neither 
the veteran, his representative, nor VA has been able to 
locate any such claim.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  In other words, there is a rebuttable 
presumption that VA properly discharged its official duties 
by properly handling the veteran's claim.  

A claimant's statement alone is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Id.  While evidence of 
widespread problems, such as described at the veteran's 
hearings, may help rebut the presumption, the somewhat vague 
recollections provided 29 to 30 years later, and concerning a 
different RO (Fort Harrison) from the RO and VAMC (Salt Lake 
City) involved in his reported 1976 claim, are not 
sufficiently probative to rebut the presumption in this 
particular case.  Moreover, his failure to mention a prior 
compensation claim in his 1996 claim, when prompted on the 
application form (although he did identify his prior 
educational assistance claim), and his March 1997 statement 
that he had "delayed" filing his claim because he had not 
felt "disabled" because he had not been wounded in action, 
constitute evidence against his having filed an earlier 
claim.  

As noted above, the first suggestion of any earlier claim was 
in a May 1998 statement, in which the veteran requested a 
copy of his claims file, "to include copy of original 
compensation claim filed in 1977."  However, he did not 
request any additional information after he was provided 
copies of the claim on file in September 1998-which did not 
include a compensation claim filed in 1977.  In an October 
1997 statement, he said he had filed a service-connected 
disability claim in December 1996.  Moreover, although he 
appealed the rating, he did not appeal the effective date 
assigned in the January 1998 rating decision granting service 
connection.  In a December 1998 rating decision, he was 
specifically informed that an increased rating for the 
lumbosacral spine condition was granted "effective December 
30, 1996, the original date of claim for service 
connection..."  He did not disagree with the effective date at 
that time, either.  Thus, considered in context, i.e., prior 
statements indicating the December 1996 claim was his first 
compensation claim, and his subsequent failure to follow-up 
when he did not receive a copy of a claim filed in 1977, the 
May 1998 statement is of little probative value.

In addition, the January 1998 rating decision, granting 
service connection for a lumbosacral spine disability, 
effective December 30, 1996, is final, in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 3.105(a); see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  (There is no free-standing claim for an 
earlier effective date, and once an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of CUE.)  No allegations of 
CUE in the January 1998 rating decision have been raised by 
the veteran.  

Instead, the veteran contends that he should not be held 
responsible for the loss of the claim he believes was filed 
in 1976, as he feels he was not at fault.  However, according 
to the veteran, he did not know whether the individual who 
said he was filing a claim was a VA employee or not.  The 
veteran said that he signed blank sheets of paper, and states 
that, on the basis of this encounter alone, he believed that 
a claim had been filed.  Despite no written confirmation from 
VA (although he was corresponding from VA for several years 
regarding his educational assistance), he did not contact VA 
about the claim at any time during the following 20 years, 
and then, when he did file a compensation claim in 1996, he 
failed to indicate that he had previously filed a claim, 
although he states that he signed the form without reading 
it.  In view of these circumstances, the Board is not 
persuaded that the veteran was wholly without fault.  In this 
regard, as noted above, there is no indication that the 
veteran was physically or mentally incapable of filing a 
claim himself, or of understanding either the claims form or 
the inadvisability of signing blank or unread statements.  

Additionally, he clearly knew that he was not receiving 
compensation during this period, and he did not disagree or 
even inquire as to the reasons for this.  He states that he 
did not consider himself disabled at that time, and assumed 
that he would be taken care of when he needed it.  Indeed, he 
appears to have been justified in that assumption.  He was 
granted service connection for a back disability, with a 60 
percent rating assigned, effective in December 1996, and he 
was later awarded a total disability based on individual 
unemployability (TDIU) rating, effective in December 1999.  
In his TDIU claim received in December 1999, he said his 
disability affected his full-time employment in January 1996; 
that he last worked in December 1999; and that he had earned 
$40,000 during 1999.  

Moreover, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by others, 
including Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a), 
prevails over a general outreach statute, 38 U.S.C.A. § 7722, 
which provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  
Thus, regardless of the circumstances, since a claim-or any 
written statement which could be construed as such a claim-
for compensation was not received until December 30, 1996, an 
earlier effective date may not be granted.  The Board is 
unable to provide a legal remedy.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  

An effective date earlier than December 30, 1996, is not 
warranted in this case under VA laws and regulations; as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An effective date earlier than December 30, 1996, for the 
grant of service connection for spondylolisthesis of the 
lumbosacral spine with herniated disc L4-5 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


